Eish, C. J.
“A court of equity may appoint a receiver to take possession of, and hold subject to the direction of the court, any assets charged with the payment of debts, where there is manifest danger of loss, or destruction, or material injury to those interested.” Civil Code (1910), § 5479. However, “Creditors without lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or other extraordinary relief in equity.” Civil Code (1910), § 5495. Moreover, “Equity will not take cognizance of a plain legal right, where an adequate and complete remedy is provided by law.” Civil Code (1910), § 4538. And furthermore, “The power of appointing receivers and ordering injunctions should be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Civil Code (1910), § 5477. Applying the foregoing provisions, it was error, under the pleadings and the evidence, to appoint a receiver in this case.

Judgment reversed.


AW the Justices concur.